Title: Thomas Jefferson to James Monroe, 16 January 1820
From: Jefferson, Thomas
To: Monroe, James


					
						
							Monticello
							Jan. 16. 20.
						
					
					What can I do, my dear friend, with such letters as the inclosed, but forward them to you? and the rather as I presume you must have known the merits of the writer as well as I did: that he was an active whig and officer in the revolution of 1776. and a firm republican in that of 1800. I reject the numerous applications made to me to be troublesome to you; but now and then comes one which principle or feeling does not permit me to refuse. I am sure I deposit it in the hands of justice when I commit it to you. ever & affectionately yours
					
						
							Th: Jefferson
						
					
				